19-10926-tmd Doc#103-1 Filed 10/18/19 Entered 10/18/19 09:40:27 Exhibit A Pg 1 of 9




                                                                            ISDC SDNY
                                                                           lJSDCSDNY
                                                                           DOCUMENT
                                                                         . ELECTRONICALLY
                                                                           ELECTRONICALLYFILED FILED
                                                                                                                   X

       UNITED STATES DISTRICT COURT                                        DOC  IP
                                                                            DOC#:--~,....,..--
       SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: V  7 /,c1
                                                                                        2- 7/19    __       ,...

       ---------------------------------------------X
                                                    X
       DALIA GENGER,
                                                                     No. 17-cv-08181-VSB-DCF
                     Plaintiff,
                                  -v-                                PROTECTIVE ORDER

       SAGI GENGER,

                    Defendant/Third-Party Plaintiff,

                                  -v-

       ORLY GENGER,

                    Third-Party Defendant.
                                                            X
       -----------------------------------------------------X
                                                                         tenns of confidentiality,
              Sagi Genger and Orly Genger having agreed to the following terms

       and the Court having found that good cause exists for the issuance of an appropriately-tailored

       confidentiality order to govern the post judgment discovery phase of the third-party action
                                           post-judgment

       brought by Sagi Genger against Orly Genger, it is therefore hereby

               ORDERED that Sagi Genger and Orly Genger shall adhere to the following terms, upon

       pain of sanctions and contempt:

               1.            person subject to this Order who receives from any other person any
                         Any person,

                                  infonnation of any kind provided in the course of post-judgment
      "Discovery Material" (i.e., information

                                                                                      tenns of this Order
       discovery in this action) that is designated as "Confidential" pursuant to the terms

       shall not disclose such Confidential Discovery Material to anyone else except as expressly

       pennitted hereunder.
       permitted

               2.        The person producing any given Discovery Material may designate as

       Confidential such material as consists of:

                                                                Exhibit
                                                                                exhibitsticker.com




                                                                   4



                                                       Exhibit A
19-10926-tmd Doc#103-1 Filed 10/18/19 Entered 10/18/19 09:40:27 Exhibit A Pg 2 of 9




              (a)     previously nondisclosed financial information (including without limitation tax

                      returns, net worth statements, financial account statements; accountant work

                      papers and communications, etc.)

              (b)     previously nondisclosed material relating to ownership or control of or interest

                      in any asset, real estate, business entity or trust;

              (c)     previously nondisclosed business plans, product development

                      information, or marketing plans;

              (d)     any information of a personal or intimate nature regarding any

                      individual;
                      individua\; or

              (e)     any other category of information hereinafter given confidential status by

                      the Court.

              3.      With respect to the Confidential portion of any Discovery Material other than

       deposition transcripts and exhibits, the producing person or that person's counsel may designate

       such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the

       protected portion in a manner that will not interfere with legibility or audibility, and by also

      producing for future public use another copy of said Discovery Material with the confidential

       information redacted. With respect to deposition transcripts and exhibits, a producing person or

       that person's counsel may indicate on the record that a question calls for Confidential

       infonnation, in which case the transcript of the designated testimony shall be bound in a separate
       information,

       volume and marked "Confidential Information Governed by Protective Order" by the reporter.

              4.
              4.                                      concerl}ing the ownership of the home in Tel
                      Confidential Discovery Material concerning

       Aviv, Israel shall
       Aviv,                                                                  — Attorneys' Eyes Only."
                    shal1 be designated by marking the material "Confidential -Attorneys'

       In addition to the other protections and use-restrictions described herein, including paragraph 6
       In


                                                         2




                                                   Exhibit A
19-10926-tmd Doc#103-1 Filed 10/18/19 Entered 10/18/19 09:40:27 Exhibit A Pg 3 of 9




       below, material designated according to this paragraph may be viewed only by (a) legal counsel

       for Sagi Genger who are representing him in connection with the enforcement of the Judgment

       (defined below), (b) Hebrew translators, and (c) practitioners of
                                                                      oflsraeli
                                                                         Israeli real estate law other than

       David Parnes or his counsel, and shall not be disclosed (i) to Sagi Genger himself, whether or not

       he is or becomes a licensed attorney and whether or not he is serving as his own legal counsel, or

       (ii) any other individual or party. "Confidential —
                                                         - Attorneys' Eyes Only" Discovery Material

       shall not be shown to fact or expert witnesses pursuant to the other provisions of this Protective

       Order, absent further leave of this Court.

              5.      All Confidential Discovery Material -including
                                                          — including Confidential Discovery Material

       designated as "Attorneys' Eyes Only" -— may be used solely in this action (including for

      discovery disputes and fee applications), and/or in any other proceeding or action brought to

       enforce or collect the final judgment against Orly Genger, dated August 17, 2018 (ECF Doc. No.

      112) (the "Judgment"), including locating and levying against any assets of Orly Genger and

      setting aside any fraudulent conveyances made by Orly Genger (so long as the sole purpose of

      such fraudulent conveyance action is to set aside a conveyance that would enable Sagi Genger to

      enforce the Judgment). If the fraudulent conveyance action is not solely for the purpose of

      judgment enforcement, Sagi Genger must make an application to this Court for pennission
                                                                                   permission to

      modify this Protective Order to use the Confidential Discovery Material for a purpose other than

       that which is contemplated herein.

              6.      No person subject to this Order other than the producing person shall disclose any

      of the Discovery Material designated by the producing person as Confidential to any other

      person whomsoever, except to:




                                                           3




                                                    Exhibit A
19-10926-tmd Doc#103-1 Filed 10/18/19 Entered 10/18/19 09:40:27 Exhibit A Pg 4 of 9




              (a)     Sagi Genger (except with respect to materials designated as Confidential —
                                                                                               -

                      Attorneys' Eyes Only; see paragraph 4)

              (b)     counsel retained by Sagi Genger specifically for this action and who are

                      representing him in connection with enforcement of the Judgment, including any

                      paralegal, clerical and other assistant employed by such counsel and assigned to

                      this matter;

              (c)     as to any document, its author, its addressee, and any other person indicated on

                      the face of the document as having received a copy;

              (d)     any witness who counsel for a party in good faith believes may be called to testify

                      at trial or deposition in this action, provided such person has first executed a Non-

                                                  fonn annexed as an Exhibit hereto;
                      Disclosure Agreement in the form

              (e)
              (e)     any person retained by a party to serve as an expert witness or otherwise provide

                      specialized advice to counsel in connection with this action, provided such person

                                                                           fotm annexed as an Exhibit
                      has first executed a Non-Disclosure Agreement in the form

                      hereto;

              (f)     stenographers engaged to transcribe depositions conducted in this

                      action; and

              (g)                       suppo1t personnel.
                      the Court and its support

              7.      Prior to any disclosure of any Confidential Discovery Material to any person

                                            S(e) above, such person shall be provided by counsel with a
       referred to in subparagraphs 5(d) or 5(e)

       copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as
                                                                                                    terms.
       an Exhibit hereto stating that that person has read this Order and agrees to be bound by its te1ms.
       an

       Said counsel shall retain each signed Non-Disclosure Agreement, hold it in escrow, and produce
       Said



                                                       4




                                                 Exhibit A
          19-10926-tmd Doc#103-1 Filed 10/18/19 Entered 10/18/19 09:40:27 Exhibit A Pg 5 of 9




                      it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)

                      or at the conclusion of the case, whichever comes first.

                             8.      If at any time prior to the trial of this action, a producing person realizes that some

                      portion[s] of Discovery Material that that person previously produced without limitation should

                      be designated as Confidential or Confidential -Attorneys'
                                                                    — Attorneys' Eyes Only, he may so designate by so

                      apprising all parties in writing, and such designated portion[s] of the Discovery Material will

                      thereafter be treated as Confidential under the terms of this Order.

                             9.      All Confidential Discovery Material filed with the Court, and all portions of

                      pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

                                                                   Clerk of the Court and kept under seal until further
                      Material, shall be filed under seal with the Cleric

                            of the Court. The parties will use their best efforts to minimize such sealing. In any event,
                      order of

                      any party filing a motion or any other papers with the Court under seal shall also publicly file a

                      redacted copy of the same, via the Court's Electronic Case Filing system, that redacts only the

                      Confidential Discovery Material itself, and not text that in no material way reveals the

                      Confidential Discovery Material.

                             1O.
                             10.     Any party who either objects to any designation of confidentiality, or who, by

                      contrast, requests still further limits on disclosure may at any time serve upon counsel for the

                      designating person a written notice stating with particularity the grounds of the objection or

                               If agreement cannot be reached promptly, counsel for all affected persons will
                      request. If

                      convene a joint telephone call with the Court to obtain a ruling.

                             11.
                             11.     The Court retains unfettered discretion whether or not to afford confidential
                                     The

                      treatment to
                      treatment to any                          infonnation contained in any Confidential Document
                                   any Confidential Document or information




                                                                     5 '




------- - - - - -   --------------------------------------------


                                                                 Exhibit A
19-10926-tmd Doc#103-1 Filed 10/18/19 Entered 10/18/19 09:40:27 Exhibit A Pg 6 of 9




       submitted to the Court in connection with any motion, application, or proceeding that may result

       in an order and/or decision by the Court.

              12.     Each person who has access to Discovery Material that has been designated as

       Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure

       of such material.

              13.     If, in connection with this litigation, a party inadvertently discloses information

       subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

                 Infonnation"), such disclosure shall not constitute or be deemed a waiver or forfeiture
       Disclosed Information"),

       of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

       Information and its subject matter.

              14.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

       shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

       Information, and provide a certification of counsel that all such information has been returned or

       destroyed.

              15.                          days of the notification that such Inadvertently Disclosed
                      Within five business clays

       Information has been returned or destroyed, the disclosing party shall produce a privilege log

       with respect to the Inadvertently Disclosed Information.

              16.
              16.     The receiving party may move the Court for an Order compelling production of

                                   Info1mation. The motion shall be filed under seal, and shall not
       the Inadvertently Disclosed Information.

       assert as a ground for entering such an Order the fact or circumstances of the inadvertent

       production.




                                                        6




                                                   Exhibit A
19-10926-tmd Doc#103-1 Filed 10/18/19 Entered 10/18/19 09:40:27 Exhibit A Pg 7 of 9




              17.     The disclosing party retains the burden of establishing the privileged or protected

       nature of any Inadvertently Disclosed Infonnation.
                                             Information. Nothing in this Order shall limit the right of

       any party to request an in camera review of the Inadvertently Disclosed Information.

              18.     This Protective Order shall survive the termination of the litigation. Within 30

       days of the final disposition of this litigation, all copies of Confidential Discovery Materials shall

       be promptly returned to the producing person, or, upon permission of the producing person,

       destroyed, the completion of which to be confirmed in writing by the receiving party.

              19.     This Court shall retain jurisdiction over all persons subject to this Order to the

       extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

       contempt thereof.

              20.     Nothing herein shall prevent Sagi Genger from using, without restriction, any

      materials that are publicly available, even if the same materials were previously obtained, in

      whole or in part, from Orly Genger and designated "Confidential" hereunder so long as that

      Confidential material was made public by sources other than Sagi or people working at his

      direction. In addition, if a document is produced without confidentiality or other use restriction

      in another case, then such document can be used without the restrictions set forth in this

       Protective Order. However, a document designated "Confidential" hereunder does not lose its

       confidentiality restriction merely because it is thereafter subpoenaed from another source that

       does not designate such document as confidential; and if Sagi Genger subpoenas third parties to

       obtain additional copies of material already designated Confidential by Orly Genger, then Sagi

       Genger shall notify Orly Genger sufficiently in advance to permit her to designate the additional

       materials Confidential pursuant to the terms of this Protective Order.




                                                    7




                                                   Exhibit A
19-10926-tmd Doc#103-1 Filed 10/18/19 Entered 10/18/19 09:40:27 Exhibit A Pg 8 of 9




              21.       Any third party that produces documents in this case shall have the right to

       designate its production "Confidential" to the same extent as the parties to this Protective Order,

       without having to execute this Protective Order.


                SO STIPULATED AND AGREED.

        KELLY DRYE & WARREN LLP                             KASOWITZ BENSON TORRES LLP

                                                                       /vz___.
                    k                                              I
                                                            Michael Paul Bowen
        John Dellaportas
        K.1istina Allen
        Kristina                                            Andrew R. Kurland
                  Avenue
        10 I Park A
        101         venue                                   1633 Broadway
                                                            1633
        New York, New York 10178                            New York, New York 10019
        (212) 808-5000                                      (212) 506-1903

       Attorneysfor Sagi Genger                             Attorneysfor Orly Genger




               SO ORDERED. ;.1-7/(  J.,/7Ir f
                                                           Debraj:'
                                                      Hon. Debra ,C. Freeman
                                                      United States Magistrate Judge




                                                        8




                                                  Exhibit A
19-10926-tmd Doc#103-1 Filed 10/18/19 Entered 10/18/19 09:40:27 Exhibit A Pg 9 of 9




       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       -------------------------------------------X
                                                  X
       dalia Genger,
                                                                      No. 17-cv-08181-VSB-DCF
                  Plaintiff,
                  Plaintiff;
                               -v-                                    NON-DISCLOSURE
                                                                      AGREEMENT
       sagi Genger,

                 Defendantffhird-Party Plaintiff,
                 Defendant/Third-Party

                               -v-

       ORLY GENGER,

                  Third-Party Defendant.
                                                             X
       ------------------------------------------------------X

               I, _ _ _ _ _ _ _ _ _ _ _ ___, acknowledge that I have read and understand the

       Protective Order in this action governing the non-disclosure of those portions of Discovery

       Material that have been designated as Confidential. I agree that I will not disclose such

       Confidential Discovery Material to anyone other than for purposes of this litigation and that at

       the conclusion of the litigation I will return all discovery information to the party or attorney

       from whom I received it. By acknowledging these obligations under the Protective Order, I
       from

       understand that II am submitting myself to the jurisdiction of the United States District Court for
       understand that

           Southern District of New York for the purpose of any issue or dispute arising hereunder and
       the Southern
       the

       that my willful
       that my                          term of the Protective Order could subject me to punishment for
               willful violation of any tenn

       contempt of Court.
                   Comi.



       Dated: _ _ _ _ _ _ _ __
       Dated:




                                                       Exhibit A
